Mr. Justice Van Orsdel
delivered the opinion of the Court:
It does not appear in the language used by defendant that plaintiff was not authorized to enter into the alleged contract, subject to the approval of the union, or that the contract was not properly executed on the part of the railway company. It therefore fails to impute to plaintiff the commission of the crime of forgery.
The language attributed to defendant amounted to nothing more than a mere criticism of plaintiff’s action in connection with securing the contract. There is nothing from which the commission of a crime or moral turpitude can be inferred. The statement to the effect that it was not a bona fide contract must be interpreted in connection with the context as meaning that it was contrary to the rules and regulations of the union. The words were uttered at a meeting of the union in relation to a matter in which all the members were equally interested, and under circumstances where wide latitude will be tolerated in discussion. So far as appears, the contract may have been procured in accordance with instructions, and may have been satisfactory to every member of the union excepting defendant. Defendant may have been mistaken in his criticism that the contract was contrary to the rules and regulations of the union, but as a member he was entitled to express his opinion. So long as he acted within the limits of reasonable criticism, though he may have been mistaken, he was within his rights. Plaintiff, *170by virtue of his membership in the union, and assuming to serve it, was subject to reasonable criticism in respect of the work performed for the union, and the' presumption is that the statement was made under these circumstances without malice and for the good of the order, unless the contrary can be inferred reasonably from the language itself.
‘ It was within the power of the trial judge to determine as a preliminary question, whether defendant’s words would reasonably admit of the meaning ascribed to them in the innuendo, and, if satisfied that the words without that meaning are not actionable, it was his duty to prevent further proceedings. Odgers, Libel & Slander, p. 95. “It is for the court .to decide whether a publication is capable of the meaning ascribed to it by an innuendo, and for the jury to decide whether such mean-' ing is truly ascribed.” 13 Enc. Pl. & Pr. 55. We are of opinion that the language is not capable of the meaning ascribed to it by plaintiff in his declaration, and is not therefore actionable.
The judgment is affirmed, with costs. Affirmed.